     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.207 Page 1 of 8



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ORLANDO GARCIA,                                     Case No. 20-cv-02385-BAS-MDD
12                                    Plaintiff,
                                                         ORDER:
13         v.
                                                         (1) GRANTING DEFENDANTS’
14   APPLE SEVEN SERVICES SAN
                                                         MOTION TO DISMISS (ECF No. 3);
     DIEGO, INC., et al.,
15                                                       AND
                                   Defendants.
16
                                                         (2) DEFERRING PLAINTIFF’S
17                                                       REQUEST TO AMEND THE
                                                         PLEADING.
18
19
20         Plaintiff Orlando Garcia (“Plaintiff”) filed this Complaint containing two counts for
21   violations of the Americans with Disabilities Act (“ADA”) and the California Unruh Act.
22   Defendants Apple Seven Services San Diego, Inc. and Apple Seven Services SPE San
23   Diego, Inc. (“Defendants”) have moved to dismiss for failure to state a claim upon which
24   relief can be granted. (Mot. to Dismiss, ECF No. 3.) Plaintiff has responded (Opp’n, ECF
25   No. 4) and Defendants have replied (ECF No. 5). The Court finds this motion suitable for
26   determination on the papers submitted and without oral argument. See Civ. L.R. 7.1(d)(1).
27   For the reasons stated below, the Court GRANTS Defendants’ Motion to Dismiss
28   (“Motion”). (ECF No. 3.)

                                                   -1-
                                                                                        20cv2385
     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.208 Page 2 of 8



1    I.     BACKGROUND1
2           Plaintiff claims he is a disabled individual who suffers from cerebral palsy. (Compl.
3    ¶ 1.) Plaintiff alleges he is substantially limited in his ability to walk, uses a wheelchair,
4    walker, or cane for mobility, and can use only one arm. (Id.) Plaintiff alleges that he
5    “needs clearance around beds, he needs accessible restroom facilities including accessible
6    sinks, accessible tubs or showers and accessible toilets. He needs sufficient maneuvering
7    clearance in and around the guestroom. He needs accessories to be located within an
8    accessible range.” (Id. ¶ 14.)
9           Plaintiff planned on making a trip to San Diego, California in November of 2020.
10   (Id. at ¶ 12.) Plaintiff decided to book a hotel room at the Courtyard by Marriott San Diego
11   Central because of its “desirable price and location.” (Id. at ¶ 13.) On October 3, 2020,
12   Plaintiff says he visited Marriott’s website https://www.marriott.com/hotels/travel/sancy-
13   courtyard-san-diego-19central/ and found “little information about the accessibility of the
14   rooms.” (Id. at ¶¶ 15–16.) Specifically, Plaintiff states the website only contained vague,
15   conclusory statements, such as an “Accessibility” tab that “mentions features such as:
16   ‘Business center,’ ‘Pool accessible,’ ‘Public entrance alternative,’ ‘Accessible self-
17   parking,’ and ‘Fitness center.’” (Id. at ¶ 16.) As for the rooms, Plaintiff alleges the website
18   contained language such as “‘Bathroom grab bars,’ ‘Roll in shower,’ ‘Doors with lever
19   handles’ and ‘Deadbolt locks lowered.’” Under the various room tabs, it makes statements
20   such as “‘[t]his room type offers mobility accessible rooms,’ and ‘[t]his room type offers
21   accessible rooms with transfer showers.’” (Id.)
22          Plaintiff claims Defendants violate the ADA and a provision of the implementing
23   regulation, 28 C.F.R. § 36.302(e)(1)(ii), also known as the Reservations Rule. Plaintiff
24   argues that Defendants’ website did “not contain enough information to allow Plaintiff to
25   independently assess if the room and hotel are accessible.” (Id.) Plaintiff further argues
26
27   1
       All facts are taken from the Complaint. For the purposes of these motions, the Court assumes all facts
     alleged in the Complaint are true. See Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 337–38 (9th Cir.
28   1996).

                                                       -2-
                                                                                                     20cv2385
     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.209 Page 3 of 8



1    that Defendants “failed to modify its reservation policies and procedures to ensure that it
2    identified and described accessible features in the hotels and guest rooms in enough detail
3    to reasonably permit individuals with disabilities to assess independently whether a given
4    hotel or guest room meets his or her accessibility needs.” (Id. at ¶ 23.)
5          For the same reasons, Plaintiff argues that Defendants have violated the Unruh Civil
6    Rights Act. (Id. ¶¶ 24–26.)
7
8    II.   LEGAL STANDARD
9          A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
10   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ.
11   P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). The court must accept
12   all factual allegations pleaded in the complaint as true and must construe them and draw
13   all reasonable inferences from them in favor of the nonmoving party. Cahill v. Liberty
14   Mutual Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule 12(b)(6) dismissal,
15   a complaint need not contain detailed factual allegations, rather, it must plead “enough
16   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
17   U.S. 544, 570 (2007). A claim has “facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable
19   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,
20   550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a
21   defendant’s liability, it stops short of the line between possibility and plausibility of
22   ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).
23         “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
24   requires more than labels and conclusions, and a formulaic recitation of the elements of a
25   cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478
26   U.S. 265, 286 (1986) (alteration in original)). A court need not accept “legal conclusions”
27   as true. Iqbal, 556 U.S. at 678. Despite the deference the court must pay to the plaintiff’s
28   allegations, it is not proper for the court to assume that “the [plaintiff] can prove facts that

                                                   -3-
                                                                                             20cv2385
     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.210 Page 4 of 8



1    [he or she] has not alleged or that defendant[] ha[s] violated the . . . laws in ways that have
2    not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
3    Carpenters, 459 U.S. 519, 526 (1983).
4
5    III.   ANALYSIS
6           A.    Consideration of Defendants’ Website
7           In a Rule 12(b)(6) motion to dismiss, the court cannot consider evidence outside the
8    pleadings without converting the motion to a Rule 56 Motion for Summary Judgment. U.S.
9    v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). However, under the “incorporation by
10   reference” doctrine, the Court can consider documents referenced in the complaint “if the
11   plaintiff refers extensively to the document or the document forms the basis of the
12   plaintiff’s claim.” Id. at 908. When a document is so incorporated by reference into a
13   complaint, “the district court may treat such a document as part of the complaint, and thus
14   may assume that its contents are true for purposes of a motion to dismiss under Rule
15   12(b)(6).” Id.
16          Here, Plaintiff incorporates Defendants’ website into the Complaint. The contents
17   of the website form the basis of Plaintiff’s Complaint because Plaintiff’s core allegation is
18   that the website does not contain enough information to satisfy the Reservations Rule of
19   the ADA. (Compl. ¶ 17.) Furthermore, the Complaint makes extensive references to the
20   website: it states that Plaintiff went to “https://www.marriott.com/hotels/travel/sancy-
21   courtyard-san-diego-central/ on October 3, 2020,” and quotes the website in multiple parts.
22   (Id. ¶¶ 15–16.) Therefore, the Court may look to Defendants’ website (as it appeared on
23   October 3, 2020) to determine whether Plaintiff’s complaint states a plausible claim for
24   relief without converting the 12(b)(6) motion to dismiss to a Rule 56 Motion for Summary
25   Judgment. See Ritchie, 342 F.3d at 908; see, e.g., Arroyo v. Huskies Owner LLC, 2021
26   WL 2711736 1, 2 (N.D. Cal. 2021) (considering screenshots of a hotel’s website under the
27   doctrine of incorporation by reference). Defendants provide screenshots of the website as
28

                                                  -4-
                                                                                            20cv2385
     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.211 Page 5 of 8



1    exhibits 1 and 2 to their Motion to show the accessibility information on Defendant’s
2    website, which the Court will consider.
3
4          B.     Plaintiff’s ADA Claim
5          Based on the contents of Defendants’ website and the US Department of Justice
6    (DOJ) guidelines on the ADA, the Reservations Rule is satisfied. Under Title III of the
7    ADA, discrimination “on the basis of a disability in the full and equal enjoyment of the
8    goods, services, facilities, privileges, advantages, or accommodations of any place of
9    public accommodation by any person who owns, leases (or leases to), or operates a place
10   of public accommodation” is prohibited. 42 U.S.C. § 12182(a). In order to have a valid
11   Title III claim, a plaintiff must prove that “(1) [he] is disabled within the meaning of the
12   ADA; (2) the defendant is a private entity that owns, leases, or operates a place of public
13   accommodation; and (3) the plaintiff was denied public accommodations by the defendant
14   because of [his] disability.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)
15   (citing 42 U.S.C. §§ 12182(a)–(b)). Only the third requirement is at issue in the present
16   motion.
17         The ADA contains regulations for public accommodations that operate a place of
18   lodging. The Reservations Rule states that hotels must “[i]dentify and describe accessible
19   features in the hotels and guest rooms offered through its reservation service in enough
20   detail to reasonably permit individuals with disabilities to assess independently whether a
21   given hotel or guest room meets his or her accessibility needs.”                   28 C.F.R.
22   § 36.302(e)(1)(ii). The DOJ provides the following guidance on what hotel websites must
23   include to satisfy the Reservations Rule:
24         The Department recognizes that a reservations system is not intended to be an
           accessibility survey. However, specific information concerning accessibility
25
           features is essential to travelers with disabilities. Because of the wide
26         variations in the level of accessibility that travelers will encounter, the
           Department cannot specify what information must be included in every
27
           instance. For hotels that were built in compliance with the 1991 Standards, it
28         may be sufficient to specify that the hotel is accessible and, for each accessible

                                                  -5-
                                                                                            20cv2385
     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.212 Page 6 of 8



1          room, to describe the general type of room (e.g. deluxe executive suite), the
           size and number of beds (e.g. two queen beds), the type of accessible bathing
2
           facility (e.g. roll-in shower), and communications features available in the
3          room (e.g. alarms and visual notification devices). Based on that information,
           many individuals with disabilities will be comfortable making reservations.
4
5          For older hotels with limited accessibility features, information about the hotel
           should include, at a minimum, information about accessible entrances to the
6
           hotel, the path of travel to guest check-in and other essential services, and the
7          accessible route to the accessible room or rooms.
8
9    28 C.F.R Pt. 36, App. A, “Title III Regulations 2010 Guidance and Section-by-Section
10   Analysis” (the “2010 Guidance”) (emphasis added). Courts have held that DOJ manuals,
11   such as the above ADA accessibility guidelines, are “entitled to substantial deference.”
12   Kohler v. Presidio Int’l, Inc., 782 F.3d 1064, 1069 (9th Cir. 2015) (quoting Miller v. Cal.
13   Speedway Corp., 536 F.3d 1020, 1028 (9th Cir. 2008)). Therefore, the Court looks to the
14   2010 Guidance to evaluate Plaintiff’s claim.
15         Defendants’ website complies with the Reservations Rule as set forth under the DOJ
16   guidance. Under the “Guest Room Accessibility” heading, the website lists the features
17   available in accessible rooms, such as bathroom grab bars, bathtub grab bars, a bathtub
18   seat, hearing accessible rooms and/or kits, roll-in showers, shower wands, adjustable TVs
19   with close-captioning, toilet seats at wheelchair height, and transfer showers. (Defs.’ Mot.
20   to Dismiss Ex. 1.) Furthermore, under “Room Accessibility & Bed Type,” the website lists
21   the type of room, such as “Guest room, 2 Queen,” and lists which accessibility features are
22   available in the room, including hearing accessible rooms and mobility accessible rooms
23   with roll-in showers or tubs. (Defs.’ Mot. to Dismiss Ex. 2.) Based on the DOJ guidelines,
24   the above information is sufficient to satisfy the Reservations Rule. See 28 C.F.R Pt. 36,
25   App. A.
26         The DOJ guidance states that “individuals with disabilities may wish to contact the
27   hotel or reservations service for more detailed information.” 28 C.F.R. Pt. 36, App. A.
28   Accordingly, Defendants’ website states “[f]or more information about the physical

                                                 -6-
                                                                                           20cv2385
     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.213 Page 7 of 8



1    features of our accessible rooms, common areas, or special services relating to a specific
2    disability, please call +1 858-573-0700.” (Ex. 1.)
3          Based on the above disclosures, the website follows the 2010 Guidance, as it
4    describes “the general type of room . . . the size and number of beds . . . the type of
5    accessible bathing facility . . . and communications features available in the room” and
6    provides a phone number to call for those requiring additional information. 28 C.F.R Pt.
7    36, App. A. The Court thus finds that the website does not violate the Reservations Rule,
8    and Plaintiff does not state a plausible claim for relief.
9          Additionally, Plaintiff alleges that Defendants’ reservations system “fail[s] to ensure
10   that individuals with disabilities can make reservations for accessible guest rooms during
11   the same hours and in the same manner as individuals who do not need accessible rooms.”
12   (Compl. ¶ 23.) This claim is conclusory because Plaintiff does not provide any factual
13   allegations that would support this claim. “[T]hreadbare recitals of a cause of action’s
14   elements, supported by mere conclusory statements” are not enough to establish a plausible
15   claim for relief to withstand a 12(b)(6) motion. Iqbal, 556 U.S. at 663. Therefore, the
16   Court dismisses this claim.
17
18         C.     Plaintiff’s Unruh Civil Rights Act Claim
19         The Unruh Civil Rights Act provides that “[a] violation of the right of any individual
20   under the [ADA] shall also constitute a violation” of the Unruh Act. Cal. Civ. Code § 51(f).
21   Plaintiff’s claim under the Unruh Act is predicated on the ADA claim. Having found that
22   the ADA claim fails as a matter of law, the Unruh claim must be dismissed as well. See
23   Molski, 481 F.3d at 731.
24   //
25   //
26   //
27   //
28   //

                                                   -7-
                                                                                          20cv2385
     Case 3:20-cv-02385-BAS-MDD Document 9 Filed 08/20/21 PageID.214 Page 8 of 8



1             D.      Plaintiff’s Motion to Amend the Pleading
2             In opposing Defendants’ Motion, Plaintiff seeks the Court’s leave to file a Second
3    Amended Complaint with “additional factual allegations.”2 In light of concerns over the
4    futility of a proposed amendment, the Court defers determining whether granting leave is
5    appropriate until the Court may review a proposed amended pleading. If Plaintiff seeks to
6    file a Second Amended Complaint, he must first file a noticed motion for leave to amend
7    with the proposed pleading attached and in compliance with Civil Local Rule 15.1. Any
8    motion to amend the pleading must be filed on or before September 17, 2021, in
9    compliance with this Court’s Standing Order. See Standing Order of the Hon. Cynthia
10   Bashant for Civil Cases ¶ 4.
11
12   III.     CONCLUSION
13            Defendant’s Motion to Dismiss (ECF No. 3) is GRANTED pursuant to Fed. R. Civ.
14   P. 12(b)(6) and Plaintiff’s Motion to Amend the Pleading is DEFERRED.
15            IT IS SO ORDERED.
16
17   DATED: August 20, 2021
18
19
20
21
22
23
24
25
26
27
28   2
         (Pl.’s Ntc. of Qualified Non-Opposition to Mot. to Dismiss and Req. to Leave to Am. at 1:24–26.)

                                                        -8-
                                                                                                      20cv2385
